—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered October 21, 1998, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the third degree and menacing in the second degree, and sentencing him to concurrent terms of 2Vs to 7 years and 1 year, respectively, unanimously affirmed.
The verdict was supported by sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Although defendant alleges there were discrepancies in the testimony of the People’s witnesses, any inconsistencies in *426their accounts were slight and readily explained by the different vantage points from which the victim and her husband witnessed the attack. That the police did not recover the knife involved does not warrant a different conclusion considering that defendant had ample opportunity to dispose of it.
We have considered and rejected defendant’s remaining claims. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.